Citation Nr: 0125288	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  95-27 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a skin disorder as a 
result of exposure to Agent Orange.  

2.  Entitlement to an increased rating for prostatitis 
associated with an anxiety disorder, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  The veteran was stationed in the Republic of 
Vietnam during part of this time.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1992 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased evaluation for 
prostatitis with associated anxiety reaction.  In a June 1998 
rating decision the RO denied service connection for a skin 
disorder.  

The veteran was scheduled to attend a hearing at the RO 
before a member of the Board in September 2001.  However, he 
was not able to attend the hearing and withdrew his request.  

In statements dated in March and May 1992 the veteran made 
references to hypertension, schizophrenia, and a seizure 
disorder.  It is unclear whether he is claiming service 
connection for these disabilities.  It is requested that the 
RO contact the veteran in order to clarify this matter and, 
thereafter, take any appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In a statement dated in August 1998 the veteran stated that 
the RO had not considered all his VA treatment records.  The 
most recent treatment records on file are dated in September 
1997.  In a report of telephone contact, dated in September 
2001, the veteran indicated that he was to be hospitalized at 
a VA facility.  

The veteran is seeking an increased rating for his service 
connected prostatitis associated with an anxiety disorder, 
rated at 10 percent.  A June 1998 supplemental statement of 
the case indicates that the anxiety disorder represented the 
dominant aspect of the disability and the disability was 
evaluated under the general rating formula for mental 
disorders.  The Board is of the opinion that these are 
separate disorders and require separate evaluations.  

During the course of the appeal new rating criteria for 
rating psychiatric disabilities were promulgated and have 
been in effect since November 7, 1996 and for prostatitis, 
effective in February 1994.  A review of the record reflects 
that the RO has furnished the veteran the new rating criteria 
for psychiatric disorders and the old and new rating criteria 
for rating prostatitis.

The Board points out that, pursuant to the holding of the 
Court in Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  The record also reflects that the 
veteran was examined by the VA in December 1998.  This report 
is not of record.

In view of these facts the Board is of the opinion that 
additional development is warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to current claims which 
are not on file, to include the dates of 
treatment at the VA medical facility in 
Augusta, Georgia.

3.  The RO should request the VA medical 
facility in Dublin, Georgia to furnish 
copies of all treatment records covering 
the period from September 1997 to the 
present.  The RO is also requested to 
incorporate with the claims folder the 
reports of the December 1998 VA 
examinations. 

4.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the severity of the service-connected 
anxiety disorder.  All necessary tests and 
studies deemed necessary should be 
conducted.  It is requested that the 
examiner to the extent possible identify 
the symptoms and findings associated with 
the anxiety disorder verus any other 
psychiatric disorder demonstrated.  The 
examiner should express an opinion on the 
extent to which anxiety disorder affects 
the veteran's occupational and social 
functioning.  It is requested that the 
examiner include a Global Assessment of 
Functioning (GAF) score as to the 
veteran's service-connected anxiety 
disorder, if feasible.  The claims folder 
and a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.

5.  A VA examination should be conducted 
by a specialist in genitourinary disorders 
to determine the nature and severity of 
the service-connected prostatitis.  All 
appropriate tests and studies should be 
accomplished at this time.  It is 
requested that the examiner obtain a 
detailed history regarding the appellant's 
current complaints.  The claims folder and 
a copy of this Remand must be made 
available to the examiner for review in 
conjunction with the examination.  

6.  Thereafter, the RO should readjudicate 
this claim, to include assigning separate 
ratings for the prostatitis and the 
anxiety disorder.  If the benefits sought 
on appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, to include the 
old criteria for rating psychiatric 
disorders.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





